Thompson, J.,
concurs in part and dissents in part and votes to reverse the order appealed from and grant the Millmans’ motion for summary judgment dismissing the complaint as against them, with the following memorandum in which Spatt, J., concurs. I concur with my learned colleagues in the majority that the plaintiffs’ statutory claims against the defendant homeowners, Samuel and Adrianne Millman, asserted pursuant to Workers’ Compensation Law § 11, the Occupational Safety and Health Act (29 USC § 654 [a]) and Education Law § 3215 (1) should be dismissed because the plaintiffs’ decedents were not the Millmans’ employees. I am also in agreement with the majority that the claim for punitive damages is not based upon a sufficient showing in the record. The alleged conduct on the part of the Millmans was not so *548gross, wanton or willful, morally culpable or actuated by evil and reprehensible motives as to justify the imposition of punitive damages (see, e.g., Garrity v Lyle Stuart, Inc., 40 NY2d 354; Walker v Sheldon, 10 NY2d 401; Kaiser v Fishman, 138 AD2d 456, 460). Therefore, the dismissal of the punitive damages claims is also proper.
However, my views diverge from those of the majority with respect to the Millmans’ alleged violations of Labor Law §§ 200, 240 and 241. Contrary to the majority’s holding, I am of the opinion that the evidence in the record demonstrates, as a matter of law, that the Millmans lacked the requisite direction and control over the construction of the swimming pool in their backyard so as to be subjected to absolute liability under Labor Law § 240 (1) and §241 (6). Nor do I believe that a triable issue of fact exists as to whether the Millmans breached their statutory duty under Labor Law § 200 to provide a safe work place. Accordingly, I respectfully dissent and would dismiss the claims asserted against the Millmans in their entirety.
The Legislature in 1980 amended sections 240 and 241 of the Labor Law to exempt owners of single-family or two-family dwellings who contract for but do not direct or control the work being performed, from liability for breach of the nondelegable duty imposed thereunder and which breach proximately causes injury to a member of the class for whose benefit the statutes were enacted (see, Zahn v Pauker, 107 AD2d 118, 120). These amendments were made because it was " 'unrealistic to expect the owner of a one- or two-family dwelling to realize, understand and insure against the responsibility sections 240 and 241 * * * place upon him’ ” (Zahn v Pauker, supra, at 120, quoting 1980 NY Legis Ann, at 266-267). There is no dispute that the premises in question constituted a "one- or two-family dwelling” within the meaning of the homeowner’s exemptions. The ultimate determination then necessarily rests upon how the terms "direct” and "control” are construed.
The meaning of the terms "direct” and "control” may be discerned from the decisional law which has provided a construction of these terms as used in similar and related contexts. In Duda v Rouse Constr. Corp. (32 NY2d 405), in which an employee of a subcontractor sought to impose absolute liability upon a general contractor under Labor Law § 240 (1) for injuries suffered when he fell from a scaffold, the Court of Appeals explained the term "directing” for purposes of the statute, as follows: " 'Directing’ * * * means just that; for one *549person to be 'directed’ by another, there must be supervision of the manner and method of the work to be performed. The words are to be construed strictly and literally” (Duda v Rouse Constr. Corp., supra, at 409, quoting Mendes v Caristo Constr. Corp., 6 NY2d 729). Thus, the court found that the complaint was properly dismissed for failure to make out the element of direction. Even though the general contractor had furnished the scaffolding from which the defendant fell, he was under no contractual obligation to provide scaffolding for the subcontractor and the provision thereof was merely permissive rather than directory as required by the statute.
In Blackwood v Chemical Com Exch. Bank (4 AD2d 656) the employees of a cleaning company engaged by the defendant bank to provide cleaning services brought their own cleaning supplies when they reported for duty at one of the bank’s branches but failed to bring any ladders. The plaintiff, one of the cleaning company’s employees, was instructed by his supervisor to use a ladder which was owned by the bank and which subsequently collapsed under him causing him to fall and sustain injuries. In framing the issue of whether the bank was directing the cleaning work being done by the plaintiff so as to give rise to liability under Labor Law § 240 the court stated that "the test of direction is supervision relative to the manner or method of performance of the work to be done * * * there is no direction within section 240 if performance of the work is left solely to the judgment and experience of the independent contractor. The retention of the limited power of general supervision to ascertain whether the cleaning contracted for was being done is not the equivalent of direction within the meaning of section 240” (Blackwood v Chemical Corn Exch. Bank, supra, at 657 [emphasis supplied]).
The recent decision of this court in Schwartz v Foley (142 AD2d 635), although not specifically defining the terms direction or control, set the parameters of the level of direction necessary for a homeowner to be held liable under Labor Law § 240 (1). The plaintiff therein, a painter, was hired to paint the exterior of the defendant’s one-family residence. He provided all his own materials and equipment, including a scaffolding which he rented and which collapsed, causing the plaintiff to fall and sustain injuries. We held that summary judgment dismissing the complaint was properly granted because the defendant homeowner did not direct or control the painting being performed and, thus, could not be held liable under Labor Law § 240 (1). In reaching this determination, this court noted that the homeowner’s involvement consisted *550of determining what portion of the premises to paint and what color paint to use and did not include any supervision of the manner or method of the painter’s work nor did the homeowner supply any materials or direct the painter to use the scaffolding in the performance of his work. Those facts were held to be insufficient to demonstrate direction and control within the meaning of Labor Law § 240 (1) (see also, Dube v Kaufman, 145 AD2d 595; cf., Gallo v Supermarkets Gen. Corp., 112 AD2d 345, lv denied 66 NY2d 605).
Turning then to the circumstances of the instant case and examining them in the context of the foregoing case law, I view as less than compelling those actions which the majority interprets as indicative of control of the swimming pool construction project. Rather than demonstrating the significant degree of control necessary to hold the Hillmans liable, the Hillmans’ conduct vis-á-vis the construction project reflected a retention of control over the project in matters related simply to the location and appearance of the pool with particular reference to compliance with the applicable side yard requirements. Horeover, the Hillmans maintained a periodic check on the progress of the pool and would consult with the contractors as problems with the project arose. The Hillmans did not supervise the method and manner of the pool construction. Review of the totality of circumstances does not demonstrate that the Hillmans exercised any greater supervision or control over the project than an average homeowner would over work being performed on his property (see, Schwartz v Foley, 142 AD2d 635, supra). To the contrary, the record reveals that Leisure Pool’s principals were solely responsible for directing the excavation and removal of the patio which subsequently collapsed on the plaintiffs’ decedents. The Hillmans relied upon the judgment and technical expertise of Leisure Pool’s principals and retained only a limited power of general supervision. Certainly, this limited power, coupled with an absence of supervision of the technical components of the project, does not rise to the level of direction or control contemplated by the statute (cf., 1980 NY Legis Ann, at 266-267; Zahn v Pauker, 107 AD2d 118, supra). Contrary to the majority’s view, I do not find that the plaintiffs made an evidentiary showing sufficient to raise a material issue of fact requiring a trial (see, Zuckerman v City of New York, 49 NY2d 557).
Turning then to the plaintiffs’ claims asserted pursuant to Labor Law § 200, I am of the opinion that they also are subject to dismissal. This statutory provision codified the *551employer’s common-law duty to provide his employees with a safe place to work and extended it by placing upon the owner of a building a similar obligation with respect to defects in the "plant” for the purpose for which the "plant” is used (Labor Law § 200 [1]; Gasper v Ford Motor Co., 13 NY2d 104, 110). However, the duty is subject to certain well-recognized exceptions, as noted in the majority decision, to wit, relieving the owner from liability when the injury arises from a defect in the contractor’s own plant, tools and methods or through the negligent acts of the contractor occurring as a detail of the work (Persichilli v Triborough Bridge & Tunnel Auth., 16 NY2d 136, 145; Kajowski v Irvico Realty Corp., 37 AD2d 991, lv denied 30 NY2d 481), or when the injury results from hazards which are a part of or inherent in the very work which the contractor is to perform (Rusin v Jackson Hgts. Shopping Center, 27 NY2d 103; Zuchelli v City Constr. Co., 4 NY2d 52). As to the latter exception, it has been held that "if a demolition worker is injured when the process of demolition so weakens a structure that it collapses upon him, he may not seek recovery from the owner” (Monroe v City of New York, 67 AD2d 89, 98). The majority acknowledges that the techniques employed by Leisure Pools which undermined the concrete patio proximately caused the accident but they conclude that a triable issue of fact exists stemming from the Hillmans’ involvement in relocating the pool and thereby necessitating the excavation of the patio area. I cannot agree with the majority’s conclusion. Simply put, the Hillmans can in no way be held liable for a breach of their duty under Labor Law § 200 where the area of the work, the excavation and the peril were created by Leisure Pool. Nor does the Hillmans’ failure to have obtained a building permit prior to the commencement of the excavation work or to have complied with the stop-work order compel a different result. While such conduct is not to be condoned, the Hillmans’ actions in this regard were not, as a matter of law, a proximate cause of the injury (see, Mack v Altmans Stage Light. Co., 98 AD2d 468). "The purpose of applying for a building permit is to enable village authorities to make a determination of whether the proposed building complies with relevant zoning ordinances and building codes” (Bon Air Estates v Village of Suffern, 32 AD2d 921, 922). It is not the building inspector’s task to ensure compliance with Labor Law construction provisions or those requiring that a safe place to work is provided.